Per Curiam.
The plaintiff appeals from the state trial referee’s dismissal of his appeal of a special benefit sewer assessment levied by the defendant against his property.
A special benefit assessment established by an appropriate town body is presumed to be valid and correct. Katz v. West Hartford, 191 Conn. 594, 602, 469 A.2d *815410 (1983); Anderson v. Litchfield, 4 Conn. App. 24, 28, 492 A.2d 210 (1985). In order to rebut that presumption, the plaintiff has the burden of proving that the assessment is invalid because it exceeds the dollar benefit accruing to his property. Anderson v. Litchfield, supra. Benefit to the plaintiffs property is measured by the difference between the market value of the property before and after the improvement. Id., 29.
Our review of the record in the present case discloses that the plaintiff produced no evidence to rebut the presumption of the assessment’s validity. The trial referee properly granted the defendant’s motion to dismiss the plaintiff’s appeal.
There is no error.